Order entered September 3, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00561-CR

                             TONY GLENN BOYD, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-75804-R

                                          ORDER
       The Court REINSTATES the appeal.

       On July 16, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On August 31, 2015, we received appellant’s brief. Therefore, in the

interest of expediting the appeal, we VACATE the July 16, 2015 order requiring findings.

       We ORDER appellant’s brief filed as of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE